Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-16, 20, 22, 23 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulotto et al (US 2019/0020110 A1), hereinafter Paulotto. (Applicant’s submitted prior art).
Regarding claim 1, Paulotto (Figures 11 and 7-9) teaches an antenna 170 comprising a first plurality of first elements 70, wherein each of the first elements is dual polarized (par [0073]) and configured to support a first set of bands and a second set of bands that is mutually exclusive from the first set of bands (par [0070]); and a second plurality of second elements 104B (elements 104B disposed between first elements 70), wherein each of the second elements is dual polarized (para [0073]) and configured to support the second set of bands (par [0094]), and wherein the second plurality of second elements is interleaved with the first plurality of first elements.
Regarding claim 2, as applied to claim 1, Paulotto (par [0070]) teaches that the first set of bands (27.5 – 28.5 GHz) is lower in frequency than the second set of bands (57 – 71 GHz).
Regarding claim 3, as applied to claim 2, Paulotto (par [0070]) teaches that a highest frequency in the first set of bands (28.5 GHz) is separated from a lowest frequency (57 GHz) in the second set of bands by more than 6 GHz.
Regarding claim 4, as applied to claim 1, Paulotto (Figure 11) teaches that a first element 70 spacing for the first set of bands is greater than a second element 104B spacing for the second set of bands.
Regarding claim 5, as applied to claim 1, Paulotto (Figure 11) teaches that a first number (3) of elements 70 for the first set of bands is less than a second number (8) of elements 104B for the second set of bands.
Regarding claim 6, as applied to claim 1, Paulotto (Figure 11) teaches that the antenna further comprising a third plurality of third elements 106, wherein each of the third elements is dual polarized and configured to support the first set of bands and one or more third bands (Figure 12, par [0095]).
Regarding claim 7, as applied to claim 6, Paulotto (Figure 12) shows that the one or more of the third bands overlaps with the second set of bands.
Regarding claim 8, as applied to claim 6, Paulotto (Figure 12) shows that a band of the one or more third bands is separated from the second set of bands by at least 3 gigahertz (GHz).
Regarding claim 9, as applied to claim 6, Paulotto (Figure 11) teaches that the third plurality of third elements 106 comprises two elements that are separated by multiple of the second elements 104B.
Regarding claim 10, as applied to claim 6, Paulotto (Figure 11) teaches that the third plurality of third elements 106 comprises two elements that are separated by one second element.
Regarding claim 11, as applied to claim 6, Paulotto (par [0070]) teaches that a lowest frequency (27.5 GHz) in the first set of bands, the second set of bands, and the one or more third bands is greater than 23 GHz.
Regarding claim 12, as applied to claim 1, since the claim recitation does not explicitly define that a fourth set of bands is different from the first set of bands, some elements 106 and 70 of Paulotto (Figures 11 and 12) can be regarded as third element that is dual polarized and configured to support the first set of bands and a third set of bands that overlaps with the second set of bands and a fourth element that is dual polarized and configured to support the first set of bands and a fourth set of bands that overlaps with the second set of bands.  Paulotto (par [0131]) teaches that the third set of bands may overlap the fourth set of bands.
Regarding claim 13, as applied to claim 1, Paulotto (Figure 11, last 2 sentences of par [0094]) teaches that the antenna includes a non-uniform element spacing for a band.
Regarding claims 14 and 15, as applied to claim 1, Paulotto (Figure 11) teaches that the antenna 170 comprises 7 or 8 elements.
Regarding claim 16, as applied to claim 1, Paulotto (Figures 7-9) teaches that each of the first elements 70 comprises a stack of metallic patches 104A and 104B, wherein two of the metallic patches support respective sets of bands.
Regarding claim 20, as applied to claim 1, Paulotto (Figures 7 and 11) teaches that all of the elements are on a same printed circuit board.
Regarding claim 22, as applied to claim 1, Paulotto (Figure 9) teaches that one or more of the first elements comprises four feeds 96A-P1, 96A-P2, 96B-P1 and 96B-P2.
Regarding claim 23, as applied to claim 1, Paulotto (Figures 9 and 11) teaches that one or more of the first elements 70 comprises two feeds , wherein each of the two feeds 96A-P1 and 96A-P2corresponds to a different polarization (par [0073]), and wherein signals on the first set of bands and signals on the second set of bands (par [0070]) are multiplexed for each of the different polarizations.
Regarding claim 25, as applied to claim 1, Paulotto (Figure 11) teaches that each of the first elements 70 and second elements 104B supports only a subset of all bands supported by the antenna.
Regarding claim 26, the antenna structure of Paulotto (Figures 11 and 7-9) would enable a method comprising the steps of transmitting, from an antenna 170, a first signal in two polarizations (par [0073]) in one of a first set of bands from a first element 70 of a first plurality of first elements, wherein each of the first elements is configured to support the first set of bands and a second set of bands (par [0070]) that is mutually exclusive from the first set of bands; and transmitting, from the antenna, a second signal in two polarizations in one of the second set of bands from a second element 104B of a second plurality of second elements, wherein each of the second elements is configured to support the second set of bands (par [0094]), and wherein the second plurality of second elements is interleaved with the first plurality of first elements.
Regarding claim 27, as applied to claim 26, Paulotto (par [0070]) teaches that the first set of bands (27.5 – 28.5 GHz) is lower in frequency than the second set of bands (57 – 71 GHz).
Regarding claim 28, as applied to claim 26, the antenna structure of Paulotto (Figures 11-12 and 7-9, par [0095]) would further enable the step of transmitting, from the antenna, a third signal in two polarizations in a third band from a third element of a third plurality of third elements, wherein each of the third elements is configured to support the first set of bands and the third band.
Regarding claim 29, as applied to claim 26, Paulotto (Figures 7-9) teaches that each of the first elements 70 comprises a stack of metallic patches 104A and 104B, wherein two of the metallic patches support respective sets of bands.
Regarding claim 30, as applied to claim 28, Paulotto (par [0037]) teaches that the antenna may support operation in V band from 40 – 75 GHz which would support the third band including frequencies of approximately 48 GHz.
3.	Claims 1 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisiules et al (US 7,283,101 B2), hereinafter Bisiules.  (Applicant’s submitted prior art).
Regarding claim 1, Bisiules (Figures 4-6, claim 14 and claim 16) teaches an antenna comprising a first plurality of first elements 1, wherein each of the first elements is dual polarized and configured to support a first set of bands and a second set of bands that is mutually exclusive from the first set of bands; and a second plurality of second elements 6, wherein each of the second elements is dual polarized and configured to support the second set of bands, and wherein the second plurality of second elements is interleaved with the first plurality of first elements.
Regarding claim 17, as applied to claim 1, Bisiules (col 5 line 38) teaches that each of the first elements and the second elements is soldered to a base.
Regarding claim 18, as applied to claim 17, Bisiules (Figures 3 and 4) teaches that each of the first elements 1 and the second elements 36 is a respective printed circuit board, and wherein the base 6 is a printed circuit board.
Regarding claim 19, as applied to claim 18, Bisiules (Figure 4) teaches that at least two of the printed circuit boards of the first elements and the second elements are different heights.
4.	Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chainon et al (EP 3 460 905 A1), hereinafter Chainon.  (Applicant’s submitted prior art).
Regarding claim 1, Chainon (Figure 3, par [0052] and [0056]) teaches an antenna comprising a first plurality of first elements (sub antenna 1), wherein each of the first elements is dual polarized and configured to support a first set of bands and a second set of bands that is mutually exclusive from the first set of bands; and a second plurality of second elements (sub antenna 2), wherein each of the second elements is dual polarized and configured to support the second set of bands, and wherein the second plurality of second elements is interleaved with the first plurality of first elements.
Regarding claim 21, as applied to claim 1, Chainon (Figure 3) further teaches a third plurality of third elements 1’ and 2’, wherein each of the third elements is dual polarized (par [0056]) and configured to support only the first set of bands (par [0052]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Paulotto.
Regarding claim 17, Paulotto teaches the claimed invention, as applied to claim 1, except explicitly mention that each of the first elements and the second elements is soldered to a base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to solder each of the first elements and second elements to the base for structural stability.
Regarding claim 24, Paulotto teaches the claimed invention, as applied to claim 1, except explicitly mention that the antenna has a largest dimension that is 30 millimeters or less.  It would have been an obvious matter of design choice to configure the antenna to have a largest dimension that is 30 millimeters or less in order to achieve a desired radiation frequency and/or characteristics suitable for a desired application.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lindmark et al (WO 2007/011295 A1) discloses an antenna arrangement with interleaved antenna elements.
Puente Baliarda et al (WO 02/084790 A1) discloses a dual-band dual-polarization antenna arrangement.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845